Filed 2/2/21 In re J.F. CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




In re J.F., a Person Coming Under the Juvenile Court                                         C091913
Law.

THE PEOPLE,                                                                              (Super. Ct. No.
                                                                                         PDL20180036)
                   Plaintiff and Respondent,

         v.

J.F.,

                   Defendant and Appellant.




         Minor J.F. appeals from a juvenile court dispositional order declaring a maximum
confinement time by aggregating prior petitions sustained against the minor. Because the
minor did not have notice that the maximum confinement time would be aggregated, we
will remand the matter to the juvenile court for redetermination of the maximum




                                                             1
permissible term of physical confinement by means of procedures which give fair notice
to the minor and an opportunity to be heard.
                                    BACKGROUND
       A petition under Welfare and Institutions Code section 6021 alleged that the minor
committed a robbery (Pen. Code, § 211) and an assault by means of force likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4)) with an enhancement
allegation that he caused bodily injury (Pen. Code, § 12022.7, subd. (a)). The petition
indicated that the maximum confinement time was eight years. A box to indicate an
intent to aggregate the maximum term of confinement with previously sustained petitions
was not checked. The minor had five previously sustained petitions. The probation
report noted that the maximum confinement time for all the petitions was nine years
eight months.
       The minor admitted the assault and the enhancement allegation, and the robbery
charge was dismissed. During the plea colloquy, the juvenile court told the minor:
“I’m going to tell you what the absolute maximum sentence is. It is not necessarily
one that you are even going to get close to, but I need to let you know in an absolute
worst case scenario what can happen. Your admissions can cause you to serve up to
seven years of a commitment.”
       At the disposition hearing, the juvenile court determined that the maximum time
in the probation report was miscalculated and should be eight years eight months.
The juvenile court ordered the minor to serve not more than 143 days at the Juvenile
Treatment Center, granted 53 days credit, and identified the maximum confinement time
as eight years eight months. Minor’s counsel objected, asserting that the identified
maximum time was based on an aggregation of all the sustained petitions, but that would




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                               2
be improper because the minor did not have prior notice of aggregation. The juvenile
court said the issue was academic because “that’s the last thing that is going to happen.”
                                       DISCUSSION
       The minor argues the juvenile court erred in calculating his maximum
confinement time because the minor had no notice of aggregation before admitting to the
charge and enhancement. The People agree.
       Juvenile courts may elect to aggregate the period of confinement on multiple
counts or multiple petitions, including previously sustained petitions. (§ 726,
subd. (d)(3).) But due process requires notice of an intention to aggregate. (In re
Michael B. (1980) 28 Cal.3d 548, 553-554.) Proper notice is given if the petition
contains notice of the intent to rely on previous sustained petitions in order to aggregate
the maximum period of confinement (ibid), or if the juvenile court informs the minor at
arraignment of the intent to aggregate (In re Ernest R. (1998) 65 Cal.App.4th 443, 450).
       Here, however, the minor was not given notice of an intent to aggregate. The box
for aggregation on the petition was not checked, and the juvenile court did not inform the
minor at or before his plea hearing of an intent to aggregate. Rather, the juvenile court
told the minor at the plea hearing that the maximum time of confinement was seven
years, which only covered the charges to which the minor was pleading, not the prior
sustained petitions. “Due process mandates the remanding of this matter to the juvenile
court ‘for redetermination of the maximum permissible term of physical confinement by
means of procedures which give fair notice to the minor and an opportunity to be
heard.’ ” (In re Michael B., supra, 28 Cal.3d at p. 555.)
                                      DISPOSITION
       The portion of the dispositional order identifying the maximum term of
confinement is reversed, and the matter is remanded to the juvenile court for
redetermination of the maximum permissible term of physical confinement by means



                                              3
of procedures which give fair notice to the minor and an opportunity to be heard.
The dispositional order is otherwise affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
DUARTE, J.




                                            4